Title: From Thomas Jefferson to Horatio Gates Spafford, 19 March 1822
From: Jefferson, Thomas
To: Spafford, Horatio Gates


Dear Sir
Monticello
Mar. 19. 22.
I duly recieved your favor of Feb. 28. and take a friendly interest in the good and the evil which you, as all our human brethren, have to encounter in the path of life. I hope your literary labors will prove advantageous to yourself and useful to the world. the occupation of the mind is surely that which brings most happiness. but with respect to your Apprentice’s Spelling book, you could not have appealed to a more incompetent judge than myself. I have never in my life had occasion to attend to that elementary stage of education, nor to reflect at all on the different methods of conducting it to best advantage. this is a solid reason for my not undertaking to give an opinion on it, added to another which I have been obliged to lay down as a law to myself, of not usurping the right of saying to the public what is worthy or not worthy of their attention. this is the office of Critics by profession in whose line I am the least practised of all men living. with my regrets therefore that I can offer nothing but my best wishes for the success of all your literary and other labors, accept the assurance of my esteem & respect.Th: Jefferson